Citation Nr: 1454274	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 USCA § 1151 for residuals of a left axillary lymph node biopsy, as a result of treatment at a Department of Veterans Affairs medical facility in June 2003.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and January
1989 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a
December 2006 decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Atlanta, Georgia, which denied the benefit on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2012.  A transcript of the
hearing is associated with the Veteran's electronic claims file.

In February 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

Pursuant to the Board's remand instructions, the AOJ contacted the Veteran to determine if she desired representation.  To date, she has not responded to an April 2014 letter requesting that she complete a VA Form 21-22 to appoint a representative. Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the VMBS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

In February 2014, the Board remanded the matter on appeal for additional development-namely, to provide the Veteran a VA examination for opinion addressing whether residuals of a left axillary lymph node biopsy performed at a Department of Veterans Affairs medical facility in 2003 were foreseeable consequences of the treatment provided, and whether the Veteran's symptoms resulted from carelessness negligence, lack of proper skill error in judgment, or a similar instance of fault on the part of VA.

Pursuant to the Board's instructions, the Veteran was afforded a VA examination in July 2014.  That examiner took a complete history from the Veteran, noted the Veteran's pertinent medical history, performed a physical examination, and provided the requested opinion.  

The examiner also reviewed the Veteran's VA treatment records, and in providing the requested opinion, noted pertinent findings including a November 2011 EMG study, MRI of the left shoulder in May 2012, and cervical spine films in March 2013.  However, these records are not located in the Veteran's VBMS or Virtual VA electronic claims file.  While the electronic claims file contains various VA outpatient treatment records and reports, it appears that complete treatment records following the June 2003 procedure have not been associated with the claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all indicated action to obtain from the VA Medical Center copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2003, to include from the Atlanta and Little Rock facilities. The AOJ should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should undertake any other additional development deemed warranted.

3.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



